UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7634


RICKY GENE MINOR,

                 Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:10-cv-02325-RMG)


Submitted:   July 13, 2011                  Decided:   July 21, 2011


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Gene Minor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ricky   Gene   Minor,      a       federal    prisoner,    appeals    the

district     court’s   order    accepting        the    recommendation     of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                   Minor v. United States,

No. 4:10-cv-02325-RMG (D.S.C. Oct. 25, 2010).                     We dispense with

oral   argument    because     the    facts      and    legal     contentions    are

adequately    presented   in    the    materials         before    the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2